 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 5837 
 
AN ACT 
To designate the facility of the United States Postal Service located at 26 East Genesee Street in Baldwinsville, New York, as the Corporal Kyle Schneider Post Office Building. 
 
 
1.Corporal Kyle Schneider Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 26 East Genesee Street in Baldwinsville, New York, shall be known and designated as the Corporal Kyle Schneider Post Office Building.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Corporal Kyle Schneider Post Office Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
